Case 1:16-cr-00130-JAW Document 196 Filed 03/26/21 Page 1 of 16           PageID #: 626




                       UNITED STATES DISTRICT COURT
                            DISTRICT OF MAINE

UNITED STATES OF AMERICA                )
                                        )
      v.                                )      No. 1:16-cr-00130-JAW-2
                                        )
TODD SHOREY                             )

  ORDER ON MOTION FOR PAYMENT OF CRIMINAL PENALTIES FROM
   SUBSTANTIAL RESOURCES RECEIVED DURING INCARCERATION
                PURSUANT TO 18 U.S.C. § 3664(n)

      In September 2018, the Court imposed a $5,000 fine on an inmate due

immediately. Since then, the inmate has received over $9,000 in his Bureau of

Prisons Inmate Trust Account from his wife but has only paid $250 of his fine. The

Government moves for an order directing the Bureau of Prisons to deposit the funds

in the inmate’s trust account, less any income from prison wages, with the Clerk of

Court pursuant to 18 U.S.C. § 3664(n). Because the Court concludes the deposits

from his wife are “substantial resources” that fall within the statute, the Court grants

the Government’s motion and orders the Bureau of Prisons to turn over the funds in

his Inmate Trust Account attributable to contributions from his wife.

I.    BACKGROUND

      On September 25, 2018, this Court sentenced Todd Shorey to eighty-seven

months imprisonment, five years supervised release, a $5,000 fine, and $100 special

assessment for conspiracy to distribute and possess with intent to distribute one

kilogram or more of heroin, in violation of 21 U.S.C. §§ 846, 841(a)(1). Min. Entry

(ECF No. 150); J. (ECF No. 153).       A lump sum payment of the fine was “due
Case 1:16-cr-00130-JAW Document 196 Filed 03/26/21 Page 2 of 16           PageID #: 627




immediately” and any amount Mr. Shorey was unable to pay at the time of judgment

was “due and payable during the term of incarceration.” J. at 7.

      On October 13, 2020, the Government moved pursuant to 18 U.S.C. § 3664(n)

for an order authorizing the Bureau of Prisons (BOP) to turn over to the Clerk of

Court funds held in Mr. Shorey’s BOP Inmate Trust Account to pay toward the

outstanding fine balance. Mot. for Payment of Criminal Penalties from Substantial

Resources Received During Incarceration Pursuant to 18 U.S.C. § 3664(n) (ECF

No. 164) (Gov’t’s Mot.). The Government claimed that Mr. Shorey had paid $250

toward his fine with a remaining balance of $4,750. Id. at 1. The Government further

asserted it “learned recently” that Mr. Shorey’s BOP inmate trust account has a

balance of $2,058.00, and contends this $2,058.00 qualifies as “receipt of substantial

resources to [Mr. Shorey’s] inmate trust account” and therefore Mr. Shorey should be

“required to apply the value of such resources to any restitution or fine still owed.”

Id. (quoting 18 U.S.C. § 3664(n)).

      After Mr. Shorey, who was unrepresented, failed to respond to the

Government’s motion, on November 5, 2020, the Court ordered Mr. Shorey to show

cause and respond to its order, “either (1) agreeing to the motion, (2) objecting to the

motion with specific reasons for the objection, or (3) requesting the appointment of

counsel.” Order to Show Cause (ECF No. 165). Mr. Shorey did not respond to either

the Government’s motion or the Court’s order to show cause.

      On December 15, 2020, the Court issued an order stating that, despite the lack

of response from Mr. Shorey, it had some concerns with the Government’s motion.



                                           2
Case 1:16-cr-00130-JAW Document 196 Filed 03/26/21 Page 3 of 16        PageID #: 628




Order on Mot. for Payment of Criminal Penalties from Substantial Resources Received

During Incarceration Pursuant to 18 U.S.C. § 3664(n) (ECF No. 166) (Interim Order).

The Court cited several cases interpreting § 3664(n) and explained that it was “not

inclined to order the turnover of the entirety of Mr. Shorey’s account pursuant to

§ 3664(n), thereby depriving him of funds to pay for basic expenses like personal

hygiene, without a preliminary showing of the source of the funds.” Id. at 4. The

Court also noted that there was a question of whether the money in Mr. Shorey’s

account constitutes “substantial resources” under § 3664(n). Id. Therefore, the Court

ordered the Government to file a memorandum (1) “disclosing the sources of funds in

Todd Shorey’s inmate trust account” and (2) “addressing whether the funds constitute

‘substantial resources’ under 18 U.S.C. § 3664(n).” Id. at 5.

      On January 4, 2021, Mr. Shorey requested appointment of counsel to assist

him in filing a motion for compassionate release, Mot. to Appoint Counsel (ECF

No. 167), which the Court granted three days later. Appointment of Counsel &

Scheduling Order (ECF No. 171). On January 11, 2021, Mr. Shorey’s appointed

counsel, Attorney George Hess, requested permission to respond to the Government’s

motion for payment of criminal penalties, Mot. for Permission to Respond to Gov’t’s

Mot. for Payment of Criminal Penalties (ECF No. 173), which the Court granted.

Order (ECF No. 174).

      On January 5, 2021, the Government filed a memorandum in response to the

Court’s December 15, 2020 order. Mem. in Resp. to Order (ECF No. 166) on Mot. for

Payment of Criminal Penalties from Substantial Resources Received During



                                          3
Case 1:16-cr-00130-JAW Document 196 Filed 03/26/21 Page 4 of 16        PageID #: 629




Incarceration Pursuant to 18 U.S.C. § 3664(n) (ECF No. 168) (Gov’t’s Mem.). On

January 26, 2021, Mr. Shorey responded in opposition. Resp. in Opp’n to Gov’t’s Mot.

for Payment of Criminal Penalties from Substantial Resources Received During

Incarceration Pursuant to 18 U.S.C. § 3664(n) (ECF No. 177) (Def.’s Opp’n). The

Government replied on February 4, 2021. Reply in Further Supp. of Mot. for Payment

of Criminal Penalties from Substantial Resources Received During Incarceration

Pursuant to 18 U.S.C. § 3664(n) (ECF No. 178) (Gov’t’s Reply).

II.   PARTIES’ POSITIONS

      A.    Government’s Memorandum

      The Government responds to the Court’s Interim Order by first disclosing the

source of funds and Mr. Shorey’s use of the funds, and then addressing whether

Mr. Shorey’s funds constitute “substantial resources” under 18 U.S.C. § 3664(n).

Gov’t’s Mem. at 1. Citing BOP records, the Government claims Mr. Shorey “has

received a total of $10,074.78 from all sources from October 2018 to present.” Id.

at 1-2. The Government contends that of this total, $9,220.00 was transferred to

Mr. Shorey via Western Union by his spouse, and only $784.56 is separately

attributable to payroll wages Mr. Shorey received for his BOP job assignment. Id.

at 2. A remaining $70.22 derives from a source the Government could not determine.

Id. Therefore, less than one-tenth of Mr. Shorey’s Inmate Trust Account funds derive

from his prison wages. Id. The Government further states that as of January 5, 2021,

Mr. Shorey’s Inmate Trust Account balance was $1,593.72. Id. From November 2020

through January 5, 2021, the Government asserts that Mr. Shorey spent $297.85 at



                                         4
Case 1:16-cr-00130-JAW Document 196 Filed 03/26/21 Page 5 of 16            PageID #: 630




the FCI Berlin Commissary, including several purchases for basic expenses related

to personal hygiene, “though most appear to be for various kinds of snack food.” Id.

          The Government next argues that “[t]he funds [Mr. Shorey] received are

‘substantial’ within the meaning of the statute and subject to § 3664(n) turnover.” Id.

at 3.     The Government cites caselaw and notes that “[w]hile some courts have

narrowly interpreted [§ 3664(n)], others have ruled that deposits received from family

members as well as BOP earnings may qualify for turnover.” Id. The Government

clarifies that “on the basis of the law cited and concerns raised by the Court,” it “does

not seek the percentage of [Mr. Shorey’s] funds apparently attributable to any payroll

received from the BOP.” Id. Because about one-tenth of the funds deposited into

Mr. Shorey’s Inmate Trust Account since he began his period of incarceration is

derived from prison wages, approximately ninety percent of Mr. Shorey’s resources is

available to satisfy the outstanding fine. Id. The Government argues that the

remainder—“$1,434.348” as of January 5, 2021—is “substantial.” Id. at 4.

          The Government contends that in just over two years, Mr. Shorey “has received

funds from his spouse nearly double the amount of his fine,” and “while the case law

provides no litmus test for the quantum of the funds required, what currently

remains in [Mr. Shorey’s] Inmate Trust Account is comparable to amounts found

sufficient by other courts.” Id. The Government also asks the Court to consider

Mr. Shorey’s funds relative to his income while incarcerated, which shows that his

prison wages “pale in comparison” to the payments received from his spouse. Id.

at 4-5.



                                            5
Case 1:16-cr-00130-JAW Document 196 Filed 03/26/21 Page 6 of 16          PageID #: 631




      The Government concludes by asking that the Court “authorize and direct the

BOP to turnover to the Clerk of Court ninety percent ($1,434.348) of the substantial

funds held in [Mr. Shorey’s] BOP inmate trust account for payment toward the

outstanding fine due in this case, pursuant to 18 U.S.C. § 3664(n).” Id. at 5.

      B.     Todd Shorey’s Opposition

      Mr. Shorey opposes the Government’s motion, first arguing that, under

§ 3664(n), $1,434.34 is not substantial.      Def.’s Opp’n at 2.    Citing dictionary

definitions, Mr. Shorey contends that “$1400.00 is not a considerable amount of

money for an inmate to have in his trust account for purposes of meeting ordinary

expenses that commonly arise in prisons, such as telephone calls to family or friends,

hygiene products, food or snacks not provided by the prison, or other miscellaneous

expenses.” Id. Citing cases from the Fifth and Ninth Circuits, he further argues that

“substantial resources” are “resources which are similar to inheritance, settlement,

or judgments,” which are “amounts arising from immediate inflow of funds, not small

monthly deposits made by a spouse to assist her husband in meeting his necessary

expenses.” Id. at 2-3. He concludes that “the small amount of money periodically

deposited to Mr. Shorey’s trust account by his wife is analogous to the ‘gradual

accumulation of prison wages which [the Hughes] court found not to be substantial

resources.’” Id. at 3 (quoting United States v. Hughes, 914 F.3d 947, 951 (5th Cir.

2019)).




                                          6
Case 1:16-cr-00130-JAW Document 196 Filed 03/26/21 Page 7 of 16         PageID #: 632




      C.     Government’s Reply

      The Government reasserts that “the Court should authorize and direct the

BOP to turnover to the Clerk of Court ninety percent of the substantial funds held in

[Mr. Shorey’s] trust account as payment toward the outstanding fine due in this case.”

Gov’t’s Reply at 1. First, the Government contends that Mr. Shorey “focuses too

narrowly on the approximately $1,500 that remains in his account, rather than on

the more than $10,000 he received since October 2018, $9,220 of it transferred by his

spouse.” Id. Mr. Shorey’s “receipt of such funds from his spouse were nearly double

the amount of his fine, and constitute a substantial, considerable amount by any

measure.”    Id.   The Government next argues that the approximately $1,500

remaining in Mr. Shorey’s Inmate Trust Account “squarely fits” within § 3664(n)’s

definition of “substantial resources.” Id. at 2. Finally, the Government rejects any

suggestion that the deposits from Mr. Shorey’s wife were simply “small monthly

deposits made by a spouse to assist her husband in meeting his necessary expenses”

or were a “small amount of money” “analogous” to his prison wages. Id. (quoting

Def.’s Opp’n at 2-3). Mr. Shorey received “between one and four deposits each month

from his spouse, with each individual deposit ranging from $70 to $300, totaling

between $100 and $590 month-to-month” and “less than one-tenth of [Mr. Shorey’s]

Inmate Trust Account funds throughout the course of his incarceration are

attributable to prison wages.” Id.




                                          7
Case 1:16-cr-00130-JAW Document 196 Filed 03/26/21 Page 8 of 16           PageID #: 633




III.   DISCUSSION

       A.    Punishment to Fit the Crime

       When the Court sentenced Mr. Shorey on September 25, 2018, it imposed a

$5,000 fine, in addition to eighty-seven months of incarceration. In imposing the fine,

the Court considered that Mr. Shorey’s involvement in trafficking heroin had been

purely for financial gain. Mr. Shorey was not a drug addict and had no history of

drug dealing. Instead, when the local news media reported that law enforcement had

arrested members of a drug trafficking organization in central Maine, Mr. Shorey and

Jamie Akerson, Mr. Shorey’s cohort, saw a business opportunity and set about trying

to find a wholesale drug dealer who would supply them with heroin for sale to local

addicts. After searching out of state for a drug dealer, they located a wholesale heroin

supplier in Massachusetts and Connecticut and with this supply, developed a drug

distribution network in Maine. In time, Mr. Shorey and Mr. Akerson were flooding

the small communities surrounding the area they lived with staggering amounts of

heroin, receiving regular shipments of $15,000 to $20,000 worth of heroin from their

supplier.

       At his sentencing, the Court also considered Mr. Shorey’s financial resources.

He had been working as a truck driver, occasionally earning by extrapolation a gross

annual income in excess of $100,000.       In addition, though not a wealthy man,

Mr. Shorey had a positive net worth in excess of $60,000.

       At his sentencing hearing, therefore, the Court imposed the $5,000 fine

because a punishment in the form of a financial penalty fit a crime motivated by



                                           8
Case 1:16-cr-00130-JAW Document 196 Filed 03/26/21 Page 9 of 16                       PageID #: 634




greed. The Court ordered a lump sum payment due immediately with any amount

Mr. Shorey was unable to pay immediately due and payable during the term of

incarceration. To date, Mr. Shorey has paid only $250 of that amount, leaving a fine

balance of $4,750.        The most recent BOP records from January 5, 2021 show

Mr. Shorey has a balance of $1,593.72 in his BOP Inmate Trust Account and the

Government seeks ninety percent, or $1,434.35, of that amount. 1

       B.       The Statutory Language

       The question before the Court is whether the Government may reach that

money and apply it to Mr. Shorey’s outstanding fine balance pursuant to 18 U.S.C.

§ 3664(n). Section 3664(n) states:

       If a person obligated to provide restitution, or pay a fine, receives
       substantial resources from any source, including inheritance,
       settlement, or other judgment, during a period of incarceration, such
       person shall be required to apply the value of such resources to any
       restitution or fine still owed.

The two statutory standards, “substantial resources” and “any source,” overlap;

however, the Court separately discusses them.

       C.       Any Source

       Mr. Shorey argues the Government cannot reach his funds because $1,434.35

is not “substantial resources” and § 3664(n) does not apply to “small monthly deposits

made by a spouse to assist her husband in meeting his necessary expenses.” Def.’s

Opp’n at 2-3.


1        The Court does not know how much money in Mr. Shorey’s Inmate Trust Account is
attributable to prisons wages versus deposits from his wife because the funds have become
commingled. However, in the past two years, 91.51% of funds (9,220.00 / 10,074.78 = .9151) are
attributable to deposits by his wife. Therefore, the ninety percent figure used by the Government is a
fair estimate.

                                                  9
Case 1:16-cr-00130-JAW Document 196 Filed 03/26/21 Page 10 of 16             PageID #: 635




       Surprisingly few courts have confronted § 3664(n). Only one court in the First

 Circuit has considered the statute. In United States v. Huard, No. 06-cr-117-1-SM,

 2017 U.S. Dist. LEXIS 170115 (D.N.H. Oct. 13, 2017), the defendant was convicted of

 bank robbery and was ordered to pay restitution to the bank in the amount of $18,450,

 due immediately. Id. at *1. The government asserted the defendant maintained

 about $7,585.19 in his inmate trust account and sought to apply that entire amount

 to his restitution obligation. Id. at *1-2. The Huard Court held that to the extent the

 funds in the defendant’s account were attributable to an inheritance, those funds

 must be applied to his restitution obligation under § 3664(n). Id. at *2.

       Some courts have declined to capture prison wages, not under the “any source”

 language, but because they are not “substantial resources.” See United States v.

 Hughes, 914 F.3d 947, 951 (5th Cir. 2019) (“We do not think the gradual accumulation

 of prison wages constitutes ‘substantial resources’ such that it fits within § 3664(n)’s

 ambit; rather we think this provision refers to windfalls or sudden financial

 injections”); United States v. Poff, 781 F. App’x 593, 595 (9th Cir. 2019) (“To the extent

 any of [defendant’s] $2,663.05 account balance is comprised of accumulated prison

 wages, we agree with the Fifth Circuit that those funds do not qualify under

 § 3664(n)”). Another court has held “periodic pension payments do not fall under

 § 3664(n), at least when the earnings are known to the Government at the time of

 sentencing.” United States v. Foster, No. 3:16-CR-0375-B, 2019 U.S. Dist. LEXIS

 155734, at *9 (N.D. Tex. Sept. 12, 2019).




                                             10
Case 1:16-cr-00130-JAW Document 196 Filed 03/26/21 Page 11 of 16           PageID #: 636




       Consistent with Huard, the Court is dubious about adopting a constrained

 reading of the “any source” language of § 3664(n), especially in view of the statute’s

 inclusion of restitution obligations along with fines. Simply put, the “any source”

 language of § 3664(n) does not contain any apparent limitation and if Congress had

 intended to exempt specific sources from the provisions of § 3664(n), it could have

 easily done so. Nevertheless, the Court need not resolve the issue, because the

 Government no longer seeks the percentage of Mr. Shorey’s funds attributable to

 payroll money Mr. Shorey received from the BOP, Gov’t’s Mem. at 3, and unlike the

 known pension payments in Foster, the Court was not aware when it sentenced

 Mr. Shorey that his wife would deposit significant amounts of money into his prison

 account. Furthermore, however “any source” might be restrictively interpreted, there

 is no reason to conclude that it would not capture funds sent to an inmate by a spouse.

       The Court’s decision is made more difficult by Mr. Shorey’s assertion, made for

 the first time in a reply brief in support of his pending motion for compassionate

 release, that while his wife deposited the money into his account, the money actually

 came from his mother. Reply to Gov’t’s Resp. in Opp’n to Def.’s Pet. for Compassionate

 Release at 3 (ECF No. 191). Mr. Shorey claims that his wife “suffers from Lupus, is

 seriously ill, and in need of his care and financial support,” and states that “his

 mother, who lives nearby, has been helping his wife with her financial needs.” Id.

 The Court sympathizes with Mr. Shorey’s situation, but the statute’s broad “any

 source” language does not allow a court to make an equitable assessment of the source

 of the funds and declare some sources outside the reach of the statute.



                                           11
Case 1:16-cr-00130-JAW Document 196 Filed 03/26/21 Page 12 of 16            PageID #: 637




       D.     Substantial Resources

       The friction in the statute centers on what is meant by “substantial resources.”

 Here, it seems sensible to interpret this language as an indication that Congress did

 not intend to deprive inmates of the modest sums they are allowed to earn in prison

 jobs to pay for basic expenses, such as items of personal hygiene, or small treats, such

 as candy bars.

       This Court agrees with other courts that have found amounts like the $9,220

 Mr. Shorey received from his wife to be “substantial resources” within § 3664(n)’s

 ambit. See United States v. Sabato, No. 3:02-cr-236 (VLB), 2021 U.S. Dist. LEXIS

 40595, at *3-7 (D. Conn. Mar. 4, 2021) (ordering turnover of all but $450 of a

 $4,249.55 account balance, noting that the defendant received “third party deposits

 from Western Union ranging from $50 to $300 on a somewhat monthly basis totaling

 $3,350 in the last 12 months” and “[f]airness and § 3664(n) do not allow [defendant]

 to enjoy substantial financial resources while remaining in default simply because he

 is incarcerated”); United States v. Pulliam, No. 4:14-CR-00156-MAC-CAN, 2017 U.S.

 Dist. LEXIS 195302, at *5 (E.D. Tex. Oct. 9, 2017), aff’d, 2017 U.S. Dist. LEXIS

 194291 (E.D. Tex. Nov. 22, 2017) (ordering turnover of all but $500 of a $3,530.78

 account balance, explaining defendant received “regular transfers of funds from

 Western Union . . . between $50-$200 and are sometimes made several times during

 a month,” and these deposits constitute “substantial resources”); see also United

 States v. White, 745 F. App’x 646, 648 (7th Cir. 2018) (affirming district court’s order

 authorizing the BOP to apply $5,000 in funds deposited by family members to



                                           12
Case 1:16-cr-00130-JAW Document 196 Filed 03/26/21 Page 13 of 16          PageID #: 638




 defendant’s restitution obligation, noting that “an inmate who receives money from

 any source must apply it to restitution still owed; the money from his family is not

 exempt”) (emphasis in original) (internal citations omitted).

       Contrary to Mr. Shorey’s contentions, the Court concludes $1,434.35 is

 “substantial.” See United States v. Caldwell, No. 2:03-CR-00696-DAK, 2021 U.S.

 Dist. LEXIS 29046, at *3-4 (D. Utah Feb. 16, 2021) (ordering turnover of $1,500);

 United States v. Kimoto, No. 07-cr-30089-MJR, 2016 U.S. Dist. LEXIS 69819, at *4

 (S.D. Ill. May 27, 2016) (ordering turnover of $768.40).        This is especially so

 considering Mr. Shorey has received $9,220.00 from his wife over the past two years,

 compared to only $784.56 from prison wages. Relative to his prison wages, the

 deposits from his wife are substantial. See United States v. Korbe, No. 2:09-cr-0005-

 NR, 2020 U.S. Dist. LEXIS 69649, at *12 (W.D. Pa. Apr. 21, 2020) (“[Section 3664(n)]

 appears to view what is or isn’t ‘substantial’ from the viewpoint of the defendant’s

 income while incarcerated”).

       Moreover, $1,434.35 is about 28% of the original fine amount of $5,000 and

 over 30% of the remaining $4,750 balance of the fine. Thus, the amount of money

 that the Government is seeking from Mr. Shorey’s Inmate Trust Account will go a

 long way to reduce his remaining financial obligation under the criminal judgment.

       On the record before the Court, the Court finds that Mr. Shorey must make

 some payment. BOP records show that between October 12, 2018 and January 5,

 2021, Mr. Shorey received $10,074.78 from all sources.          Of this total amount,

 $9,220.00 came from his wife via Western Union in periodic payments ranging from



                                          13
Case 1:16-cr-00130-JAW Document 196 Filed 03/26/21 Page 14 of 16           PageID #: 639




 $70 to $300 per payment and totaling between $100 and $590 per month, $784.56

 came from prison wages, and $70.22 came from sources the BOP records do not

 identify. Yet during this same time period, Mr. Shorey paid only $250 of his $5,000

 fine. Mr. Shorey seems to have adopted a cavalier attitude toward his legal obligation

 to pay the fine the Court ordered, making his financial obligation secondary to

 whatever he is spending his money on while incarcerated.

       The Court acknowledges that there is a policy issue underlying this question.

 On the one hand, family members and friends outside prison should be encouraged

 to financially assist inmates to make their lives more tolerable and on the other hand,

 the payment of a fine (or restitution obligation) is not optional.        Part of the

 punishment must be that an inmate who caused harm by the commission of a

 criminal act or who the Court has determined has the capacity to pay a fine should

 be required to make payments as ordered by the sentencing court.               Indeed,

 Mr. Shorey’s criminal judgment required him to pay the full fine balance

 immediately, and if unable to do so, to make payments during the term of

 incarceration. If Mr. Shorey had been more cognizant of his obligation to comply with

 the Court order and had made more than a token effort to comply with the financial

 penalty in his sentence, this order might not have been necessary.

       While Mr. Shorey must turn over the substantial resources in his Inmate Trust

 Account, the Court does not wish to deprive Mr. Shorey of funds to pay for basic

 expenses like personal hygiene.     Turnover of $1,434.35 leaves Mr. Shorey with

 $159.37 in his Inmate Trust Account. In the Court’s view this is a sufficient amount



                                           14
Case 1:16-cr-00130-JAW Document 196 Filed 03/26/21 Page 15 of 16                             PageID #: 640




 for basic expenses, particularly in light of commissary receipts submitted by the

 Government, which show basic expenses like deodorant and nail clippers cost only

 $2.80 and $0.90 respectively.

         Finally, this order brings Mr. Shorey closer to paying his fine in full. The Court

 imposed a $5,000 fine and with the order and his prior payments, Mr. Shorey will

 owe $3,315.65. His payments while incarcerated necessarily lessen the amount he

 will owe when released.

 IV.     CONCLUSION

         The Court GRANTS the Government’s Motion for Payment of Criminal

 Penalties from Substantial Resources Received During Incarceration Pursuant to 18

 U.S.C. § 3664(n) (ECF No. 164). The amount requested in the Government’s Motion

 was later reduced in the Government’s Memorandum in Response to Order (ECF

 No. 166) on Motion for Payment of Criminal Penalties from Substantial Resources

 Received During Incarceration Pursuant to 18 U.S.C. § 3664(n) (ECF No. 168).

 Accordingly, the Bureau of Prisons is ORDERED to release $1,434.35 held in Todd

 Shorey’s inmate trust account to the Clerk of this Court as payment toward

 Mr. Shorey’s fine. 2




 2        The information in the record regarding Mr. Shorey’s inmate trust account is almost three
 months old and the parties have not updated it. The figures may be inaccurate, and it may be that
 this order does not accurately reflect the current state of affairs. If so, the Court will be receptive to a
 motion from either Mr. Shorey or the Government to update the status of his inmate trust account. It
 is the Court’s intention to sequester Mr. Shorey’s earnings from his prison employment and leave those
 to him and to require the balance from other sources be turned over to the Government to be applied
 to his fine.

                                                     15
Case 1:16-cr-00130-JAW Document 196 Filed 03/26/21 Page 16 of 16   PageID #: 641




       SO ORDERED.


                                /s/John A. Woodcock, Jr.
                                JOHN A. WOODCOCK, JR.
                                UNITED STATES DISTRICT JUDGE

 Dated this 26th day of March, 2021




                                      16
